Name: Council Regulation (EEC) No 468/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for rice on account of the accession of Spain
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  Europe
 Date Published: nan

 No L 53/28 Official Journal of the European Communities 1.3.86 COUNCIL REGULATION (EEC) No 468/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for rice on account of the accession of Spain Whereas , pursuant to Article 117 (6) of the Act the compensatory amount for broken rice is fixed at a level which takes account of the difference between the sup ­ ply price in Spain and the threshold price ; Whereas , for products processed from rice , the acces ­ sion compensatory amounts must be calculated in accordance with Article 1 17 (5) of the Act ; whereas the coefficients referred to in the said Article should be determined in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 1418/76 ; Whereas , in case it should be necessary, provision should be made for the introduction of a system for the advance fixing of the accession compensatory amount ; Whereas , in order to ensure more efficient management of the market and to facilitate trade operations , rules should be laid down in order to prevent excessively fre ­ quent variations in the accession compensatory amounts where Article 72 (5 ) of the Act is applied ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , hereinafter referred to as the 'Act ', and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Articles 68 and 70 of the Act lay down that, for Spain , prices may be fixed at different levels from the common prices ; whereas , by virtue of Article 72 of the Act, such differences in price levels must be com ­ pensated for by a system of compensatory amounts ; Whereas the compensatory amounts are designed to prevent disturbances to trade resulting from the differ ­ ences in prices ; whereas compensatory amounts will therefore not have to be applied in cases where such disturbances are unlikely to occur ; Whereas Articles 68 , 70 and 72 of the Act apply to the intervention price for rice ; Whereas the production refund referred to in Article 9 of Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act, will result in supply prices for the industries concerned which are lower than the prices established by the common organ ­ ization of the markets ; whereas the calculation of cer ­ tain accession compensatory amounts should take account of this fact ; Whereas Article 73 of the Act lays down that appro ­ priate measures may be taken with a view to ensuring the proper functioning of the common organization of the market if the export refund is less than the compen ­ satory amount or if no refund is applicable ; whereas such measures may in particular provide for the levying of an amount which shall not be more than the acces ­ sion compensatory amount ; Whereas a certain amount of deflection of trade and distortion of competition may, in particular, occur in the final period of moves towards price alignment and when common prices are applied throughout the Com ­ munity ; whereas it is therefore justified that measures intended to avoid such deflection and distortion should apply for such time as is necessary in order to achieve the desired end , Whereas , pursuant to Article 1 17 (2), (3 ) and (4), of the Act, compensatory amounts for husked rice , wholly milled rice and semi-milled rice are determined on the basis of the rates referred to in Article 1 of Commission Regulation (EEC) No 467/67/EEC of 21 August 1967 fixing the conversion rates , the processing costs and the value of the by-products for the various stages of the rice processing (2), as last amended by Regulation ( EEC) No 1548/84 (3); HAS ADOPTED THIS REGULATION : Article 1 For the purposes of this Regulation :  the 'Community of Ten ' shall be understood to mean the Community as constituted before the (') OJ No L 166, 25 . 6 . 1976, p . 1 . 0 OJ No L 204, 24 . 8 . 1967 , p . 1 . 0 OJ No L 148 , 5 . 6 . 1984 . p . 16 . 1.3.86 Official Journal of the European Communities No L 53 /29 Article 4 In trade between the Community of Ten and Spain, the accession compensatory amounts shall be levied or granted by the Member State concerned in which the price level used to determine accession compensatory amounts is highest . accession of the Kingdom of Spain and the Portuguese Republic, and  'accession compensatory amount' shall be under ­ stood to mean the compensatory amounts appli ­ cable in trade between :  the Community of Ten and Spain ,  Spain and third countries . Article 5 1 . The accession compensatory amount to be applied shall be that in force at the time of acceptance of the import or export declaration . 2 . However, where necessary, a decision may be taken , in accordance with the procedure provided for in Article 8 , to establish a system for the advance fixing of the accession compensatory amount . Article 2 1 . For each marketing year the accession compensa ­ tory amount shall be :  for paddy rice , equal to the difference between the intervention price applicable in the Community of Ten and the intervention price fixed for Spain ; this difference may be corrected in order to ensure comparability of the products taken into considera ­ tion,  for husked rice , that applicable to paddy rice con ­ verted by means of the conversion rate referred to in Article 1 of Regulation No 467/67 /EEC,  for wholly milled rice , that applicable to husked rice converted by means of the conversion rate referred to in Article 1 of Regulation No 467/67/ EEC,  for semi-milled rice , that applicable to wholly milled rice converted by means of the conversion rate referred to in Article 1 of Regulation No 467/ 67/EEC,  for broken rice , equal to the difference between the price of broken rice recorded on the Spanish mar ­ ket over a period to be determined and the threshold price fixed for this product in the Com ­ munity . 2 . For the products referred to in Article 1 (c) of Regulation (EEC) No 1418/76, the accession compen ­ satory amounts shall be derived from those applicable to broken rice with the aid of coefficients to be deter ­ mined in the light of the incidence on the price of the product concerned of the application of the compensa ­ tory amount to the price of broken rice . Article 6 1 . Where , for one of the products referred to in Article 1 (a) and (b) of Regulation (EEC) No 1418/76 , the levy charged on imports by the Community of Ten is less than the accession compensatory amount fixed for the product in question , the Commission shall determine, on the basis of the scale set out in the Annex, the amount applicable as an accession compensatory amount in trade between the Community of Ten and Spain and between Spain and third countries . 2 . However, where the levy lies within a range of val ­ ues including that of the compensatory amount fixed, the latter shall remain applicable . 3 . For the products referred to in Article 1 (c) of Regulation (EEC) No 1418/76 , the amount applicable as an accession compensatory amount shall be deter ­ mined by the Commission in the light of the variations in the amount determined for the basic product pur ­ suant to paragraph 1 . Article 7 Where , for a given product, an accession compensatory amount is fixed which has to be deducted from the refund on exports to third countries and where the said refund is less than the accession compensatory amount or is not fixed, provision may be made for the levying, upon export from Spain to a third country of the prod ­ uct in question , of an amount of not more than the dif ­ ference between the accession compensatory amount and the refund or, depending on the case , the accession compensatory amount itself. Furthermore, where refunds are differentiated accord ­ ing to destination , if the refund applicable to an export to one or more third countries is less than the accession Article 3 For products falling within subheading 10.06 B III intended for the production of beer and 1 1.08 A II of the Common Customs Tariff, the accession compensa ­ tory amounts shall be derived from those applicable to the basic product minus the production refund fixed pursuant to Article 9 of Regulation (EEC) No 1418/76 . No L 53/30 Official Journal of the European Communities 1.3 . 86 compensatory amount or is not fixed, provision may be made for the adoption of measures such as will ensure the charging, upon export from Spain, of the amount referred to in the foregoing subparagraph . (c) the detailed rules for the application of this Regu ­ lation and in particular :  the fixing of accession compensatory amounts,  cases where Article 7 is applied,  the period over which the prices of broken rice are recorded in Spain for the purposes of the application of Article 2(1 ). 2 . Measures designed to prevent deflection of trade and distortion of competition may be applied for such time as is considered necessary after the abolition of the accession compensatory amounts . Article 8 1 . The following shall be determined according to the procedure laid down in Article 27 of Regulation (EEC) No 1418/76 : (a) detailed rules for the granting and charging of accession compensatory amounts so as to prevent deflection of trade and distortion of competition ; (b) the coefficients provided for in Article 2 (2); Article 9 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirely and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS 1.3.86 Official Journal of the European Communities No L 53 /31 ANNEX (ECU/tonnes) Community levy Amount applicable as accessioncompensatory amount from 132 to 128,01 from 128 to 124,01 from 124 to 120,01 from 120 to 116,01 from 1 16 to 1 12,01 from 1 12 to 108,01 from 108 to 104,01 from 104 to 100,01 from 100 to 96,01 from 96 to 92,01 from 92 to 88,01 from 88 to 84,01 from 84 to 80,01 from 80 to 76,01 from 76 to 72,01 from 72 to 68,01 from 68 to 64,01 from 64 to 60,01 from 60 to 56,01 from 56 to 52,01 from 52 to 48,01 from 48 to 44,01 from 44 to 40,01 from 40 to 36,01 from 36 to 32,01 from 32 to 28,01 from 28 to 24,01 from 24 to 20,01 from 20 to 16,01 from 16 to 12,01 from 12 to 8.01 from 8 to 4,01 from 4 to 0,01 from 0 130 126 122 118 114 110 106 102 98 94 90 86 82 78 74 70 66 62 58 54 50 46 42 38 34 30 26 22 18 14 10 6 2 0